                         UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

IN RE:                                          §           Case No. 19-10926-tmd
                                                §
ORLY GENGER,                                    §
                                                §
       Debtor.                                  §                  Chapter 7

               CHAPTER 7 TRUSTEE’S MOTION TO QUASH SUBPOENA

TO THE HONORABLE TONY M. DAVIS, UNITED STATES BANKRUPTCY JUDGE:

       COMES NOW Ron Satija, Trustee (“Applicant”), the duly appointed and acting trustee

in the above-captioned bankruptcy case, and hereby files his Motion to Quash Subpoena (the

“Motion to Quash”), and would show the Court as follows:

       1.      The applicant is Ron Satija, Chapter 7 Trustee in this case which was filed on July

12, 2019 (the “Petition Date”).

       2.      Sunday, September 29, 2019, at 7:07 p.m., counsel for Dalia Genger emailed

counsel for the Trustee a subpoena (the “Subpoena”), a true and correct copy of which is

attached hereto as Exhibit A. The Subpoena, which has not been properly served on the Trustee,

commands that the Trustee produce on October 1, 2019, at 10:00 a.m. the following:

            a. All documents the subject of the Contested Matters marked in any manner, as

               now existing or from time to time, in the possession of any party and withheld

               from public view by any party, including those documents currently redacted or

               filed under seal in the Contested Matters’ pleadings, and expressly subject to

               Requesting Party and their law firm’s agreement and obligation to be subject to

               any existing confidentiality order (by execution of such acknowledgment of the

               confidentiality obligations of the firm, the client and any professional authorized

               to access or view such confidential documents) or subject to any proposed

               confidentiality order allowing restricted confidential access to which Requesting
                  Parties’ lawyer shall agree.

         3.       Counsel for Dalia Genger has informed the Trustee that he does not intend for the

Trustee to produce any documents as the Subpoena is intended to gain access to documents

already in the possession of counsel for Sagi Genger which were provided to the Trustee by

counsel for Sagi Genger.1

         4.       Nevertheless, out of an abundance of caution the Trustee herein moves to quash

the Subpoena.        The discovery requests contained in the Subpoena are vague, ambiguous,

overbroad, the response time is not reasonable, and the Trustee has not been properly served.

         WHEREFORE, the Trustee respectfully requests that the Court enter an order quashing

the Subpoena.

                                                               Respectfully submitted,

                                                               GRAVES, DOUGHERTY, HEARON & MOODY
                                                               401 Congress Avenue, Suite 2700
                                                               Austin, TX 78701
                                                               Telephone: 512.480.5626
                                                               Facsimile: 512.536.9926
                                                               bcumings@gdhm.com

                                                               By:/s/ Brian T. Cumings
                                                                       Brian T. Cumings

                                                               COUNSEL FOR RON SATIJA, CHAPTER
                                                               7 TRUSTEE




1 Counsel for Dalia Genger appears to operating under the assumption that the Trustee holds confidentiality rights in
the requested information. The Trustee believes that view is mistaken and that it is the Debtor and possibly other
persons associated with the Debtor who may have confidentiality rights with respect to the requested documents.
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this the 1st day of October, 2019, I electronically filed this Motion
with the Clerk of Court using the CM/ECF system which will send notification of such filing to
those receiving electronic service, and service was made via U.S. First Class Mail within two
business days to those listed below.

United States Trustee - AU12                          Orly Genger
United States Trustee                                 210 Lavaca St., Unit 1903
903 San Jacinto Blvd., Suite 230                      Austin, TX 78701-4582
Austin, TX 78701-2450                                 Debtor

Ron Satija                                            Eric Taube
Chapter 7 Trustee                                     Waller Lansden Dorth & Davis, LLP
P.O. Box 660208                                       100 Congress Ave., Suite 1800
Austin, TX 78766-7208                                 Austin, TX 78701
Chapter 7 Trustee                                     Debtor’s Counsel

D&K GP LLC and Dalia Genger
c/o Shelby Jordan
Jordan Holzer & Ortiz, PC
6207 Bee Cave Road, Suite 120
Austin, TX 78746


                                                      By:     /s/ Brian T. Cumings
                                                              Brian T. Cumings
